SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number333-48402 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Lakeland Financial Corporation 401(k) Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Lakeland Financial Corporation 202 East Center Street, P.O. Box 1387 Warsaw, Indiana 46581-1387 REQUIRED INFORMATION Audited statements of net assets available for benefits of the Lakeland Financial Corporation 401(k) Plan as of December 31, 2009 and 2008, and the related statements of changes in net assets available for benefits for the year ended December 31, 2009 are provided as Exhibit 99.1 to this Form 11-K. 2 SIGNATURES The Plan.Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. LAKELAND FINANCIAL CORPORATION 401(k) PLAN Date:June 18, 2010By:Lakeland Financial Corporation, as Trustee to the Plan By:/s/ Jill A. DeBatty Jill A. DeBatty 3 LAKELAND FINANCIAL CORPORATION 401(k) PLAN EXHIBIT INDEX TO ANNUAL REPORT ON FORM 11-K Exhibit No. Description Sequential Page No. Consent of Crowe Horwath LLP 5 Financial Statements 6 4
